Filing # 124844985 EFA (37 MOF PS HB" Pe Filed 07/06/21 Page 1 of 11

IN THE CIRCUIT COURT OF
THE SECOND JUDICIAL
CIRCUIT IN AND FOR LEON
COUNTY, FLORIDA
ALEXIS KING,
Plaintiff, CASE NO.: 2021 CA 000696
Vv.

SOUTHEAST UTILITIES OF GEORGIA, INC.,

Defendant.

 

COMPLAINT
COMES NOW, Plaintiff, ALEXIS KING, (“Plaintiff”), by and
through undersigned counsel, sues Defendant, SOUTHEAST
UTILITIES OF GEORGIA, INC. (“Defendant”), and alleges as follows:

NATURE OF THE ACTION

 

1. This action is brought for damages, declaratory relief and
injunctive relief pursuant to the Florida Civil Rights Act, the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C §201, et seq.

(“FLSA”), and the Equal Pay Act, 29 U.S.C. §206, et seq.!

 

1 Plaintiff intends to assert a claim under the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., however she is
waiting on her right to sue from the Equal Employment Opportunity Commission.
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 2 of 11

2. This is an action for damages that exceed $30,000.00, the
minimum jurisdictional limits of this court, exclusive of interest and
costs, and Plaintiff demands a trial by jury; accordingly, although in
filing this Complaint Plaintiffs counsel was required to and did file a
Civil Cover Sheet stating an “Amount of Claim” figure, that figure is
for data collection and clerical processing purposes only, and the
amount of damages in this action will be decided by the jury in
compliance with Article I, Section 21, Florida Constitution.

3. Plaintiff has satisfied all conditions precedent to bringing
this action.

VENUE

4. Venue is proper in this action because the events giving

rise to Plaintiffs claim occurred in Leon County, Florida.
THE PARTIES

5. At all times pertinent hereto, Plaintiff was employed in
Florida by Defendant. Plaintiff is a member of a protected class based
on her gender, being an employee of Defendant and reporting of acts
made unlawful under the above statutes.

6. Defendant is an employer under the applicable statutes.

At all times relevant, Defendant is a corporation authorized to do
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 3 of 11

business, transact business and perform services in Florida.
Defendant is engaged in commerce or in the production of goods for
commerce as defined in the FLSA, and the annual gross sales volume
of Defendant was at all times relevant in excess of $500,000.00
and/or was engaged in interstate commerce and/or was employed in
an enterprise engaged in interstate commerce or in the production of
goods for interstate commerce within the meaning of 29 U.S.C.
§203(s)(1)(A).

FACTUAL ALLEGATIONS

 

7. Defendant began employing Plaintiff in 2015.

8. Defendant promoted Plaintiff to project coordinator in
October 2017.

9. After her promotion and until her termination, Plaintiff
was paid less than her male counterparts, including those with less
experience.

10. Plaintiff repeatedly notified her employer of this sex
motivated disparate treatment and on December 2, 2019, Plaintiff
reported this sex discrimination to the head of Defendant’s company.

11. Defendant admitted that it had been underpaying Plaintiff,

however, nothing was done to correct the issue.
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 4 of 11

12. Furthermore, the head of Defendant’s company made
degrading comments about women and joked to Plaintiff about past
sexual harassment claims he has had against him and acted as if
those issues are not serious.

13. Plaintiff was terminated on December 9, 2019 for
illegitimate and demonstrably false reasons.

14. Defendant fired Plaintiff for her reporting unlawful
discrimination.

15. From March 31, 2018 until Plaintiff's termination Plaintiff
was misclassified as an exempt employee under the Fair Labor
Standards Act and was not properly paid overtime. The Department
of Labor has determined that Defendant failed to pay Plaintiff
$4,613.71 in overtime pay.

16. After Plaintiff's termination, Defendant continued to
retaliate against her. Plaintiff became reemployed with another
Employer, North Florida Fiber. Defendant attempted to contract with
North Florida Fiber, however it informed North Florida Fiber that it
would not allow Plaintiff to work and/or contract for them because
she filed a charge of discrimination with the Equal Employment
Opportunity Commission. This resulted in Plaintiff losing her job at

North Florida Fiber.
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 5 of 11

17. Plaintiff hired the undersigned to represent her in this
action and Defendant should be made to pay Plaintiffs attorney’s fees
and costs.

COUNT I

VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992,
FLORIDA STATUTES § 760.10 RETALIATION

 

 

18. Paragraphs 1-17 are re-alleged and incorporated herein
by reference.

19. The foregoing allegations establish a cause of action for
unlawful retaliation after Plaintiff reported unlawful employment
practices adversely affecting her in violation of § 760.10(1)(a) and (b),
Florida Statutes.

20. Plaintiff is a member of a protected class within the
meaning of the applicable law.

21. Plaintiff voiced opposition to unlawful employment
practices during her employment with Defendant and she was the
victim of retaliation, thereafter, as related in part above. The events
set forth herein led, at least in part, to Plaintiff's termination.

22. As a direct and proximate result of Defendant's conduct
described above, Plaintiff has suffered emotional distress, mental

pain and suffering, past and future pecuniary losses, inconvenience,
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 6 of 11

mental anguish, loss of enjoyment of life and other non-pecuniary
losses, along with lost back and front pay, interest on pay, bonuses,
and other benefits. These damages have occurred in the past, are
permanent and continuing. Plaintiff is entitled to injunctive and
equitable relief.

WHEREFORE, Plaintiff respectfully request this Court grant
the folowing relief: A declaration by this Court that Defendant violated
the FCRA; An injunction issued by this Court prohibiting Defendant
from further violation of the FCRA; Back pay in the form of lost wages,
including lost benefits, plus interest which resulted from the unlawful
retaliation; Pecuniary and non-pecuniary compensatory damages for
pain, suffering, mental anguish, and emotional distress caused by
Defendant’s discriminatory actions; Punitive damages; Costs of this
action, together with reasonable attorneys’ fees; Post-judgment
interest; and such other and further relief as is just, equitable, and

proper.

COUNT II

VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992
FLORIDA STATUTES § 760.10 GENDER DISCRIMINATION

 
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 7 of 11

23. Paragraphs 1-17 are re-alleged and incorporated herein by
reference.

24. The foregoing actions of Defendant constitute unlawful
discrimination in violation of the FCRA.

25. Defendant is liable for the discrimination towards Plaintiff
because it controlled the actions and inactions of the persons making
decisions affecting Plaintiff or it knew or should have known of these
actions and inactions and failed to take prompt and adequate
remedial action or took no action at all to prevent the abuses to the
Plaintiff.

26. The discrimination complained of herein affected a term,
condition, or privilege of Plaintiffs continued employment with
Defendant. The events set forth herein led, at least in part, to
Plaintiffs termination. Defendant's conduct and omissions
constitutes intentional discrimination and unlawful employment
practices based upon gender. Further, Defendant’s failure to pay
Plaintiff equally with her male counterparts constitutes gender
discrimination.

27. Asa direct and proximate result of Defendant's conduct
described above, Plaintiff has suffered emotional distress, mental

pain and suffering, past and future pecuniary losses, inconvenience,
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 8 of 11

mental anguish, loss of enjoyment of life and other non-pecuniary
losses, along with lost back and front pay, wages, interest on pay,
bonuses, and other benefits. These damages have occurred in the
past, are permanent and continuing. Plaintiff is entitled to injunctive
and equitable relief.

WHEREFORE, Plaintiff respectfully request this Court grant
the folowing relief: A declaration by this Court that Defendant violated
the FCRA; An injunction issued by this Court prohibiting Defendant
from further violation of the FCRA; Back pay in the form of lost wages,
including lost benefits, plus interest which resulted from the unlawful
discrimination; Pecuniary and non-pecuniary compensatory damages
for pain, suffering, mental anguish, and emotional distress caused by
Defendant’s discriminatory actions; Punitive damages; Costs of this
action, together with reasonable attorneys’ fees; Post-judgment
interest; and such other and further relief as is just, equitable, and
proper.

COUNT III

Discrimination in Compensation
Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.

 

28. Paragraphs 1-17 are re-alleged and incorporated herein by

reference.
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 9 of 11

29. Plaintiff belongs to a protected class; she is female.

30. Plaintiffs job functions as a project coordinator were of
equal skill, effort, and responsibility as the job functions of
Defendant’s male project coordinators and were performed under the
same or similar circumstances.

31. During all relevant periods, Plaintiff received lower wages
than Defendant’s male project coordinators’ wages while performing
the same or substantially similar work than her male colleagues.

32. Plaintiff was qualified for and entitled to wages equal to or
higher than her male coworkers’ wages performing the same or
substantially more work than her male coworkers at Defendant.

33. Defendant violated the EPA and Plaintiff is entitled to
damages and equitable relief.

WHEREFORE, Plaintiff respectfully request this Court grant
the folowing relief: A declaration by this Court that Defendant violated
the EPA; An injunction issued by this Court prohibiting Defendant
from further violation of the EPA; Back pay in the form of lost wages,
including lost benefits, plus interest which resulted from the unlawful
discrimination; Costs of this action, together with reasonable
attorneys’ fees; Post-judgment interest; and such other and further

relief as is just, equitable, and proper.
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 10 of 11

COUNT IV

VIOLATION OF THE FLSA

 

34. Paragraphs 1-17 are re-alleged and incorporated herein
by reference.

35. Defendant’s failure to pay Plaintiff wages and/or overtime
compensation for hours worked over forty (40) in any workweek
constitutes a violation of section 207 of the FLSA.

36. Defendant’s violations of the FLSA were willful.

37. Because of the above, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands judgment against Defendants
for damages in the amount of the unpaid wages and/or overtime
compensation owed to her, awarding liquidated damages pursuant
to 29 U.S.C. section 216(b), awarding reasonable attorneys’ fees and
costs pursuant to 29 U.S.C. section 216(b), and awarding all such
other relief as the Court deems just and appropriate.

DEMAND FOR TRIAL BY JURY

 

Plaintiff hereby demands a trial by jury on all issues set forth
herein which are so triable.

Dated this 13th day of April, 2021.

Respectfully submitted,
Case 4:21-cv-00272-AW-MAF Document 1-2 Filed 07/06/21 Page 11 of 11

/s/ Tiffany R. Cruz
Tiffany R. Cruz

Florida Bar No.: 090986
Kevin C. Kostelnik
Florida Bar No.: 0118763
Tiffany@fa-lawyers.com
Kevin@fa-lawyers.com

FRIEDMAN, ABRAHAMSEN, &
CRUZ

403 E. Park Avenue
Tallahassee, FL 32301
Telephone: (850) 681-3540

ATTORNEYS FOR PLAINTIFF
